                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DANTE R. VOSS,

        Plaintiff,
                                                  Case No. 19-cv-776-jdp
   v.

KEVIN A. CARR,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                            10/31/2019
        Peter Oppeneer, Clerk of Court                     Date
